Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 1 of 40




                 EXHIBIT A
                  Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 2 of 40

-- .   1de Grande Instance
 1nbuna d PARIS                                                A Madame ou Monsieur le Président du
              e            -1
                                                               Tribunal de Grande Instance de Paris
        1 5 OCT.    2019
  Le

       -~ e   chambre civile



                                                  REQUÊTE

                                   AUX FINS DE SAISIE-CONTREFAÇON

                                     (Brevets - Articles L.615-5 et R.615-2
                                     du Code de la Propriété Intellectuelle)




        IPCom GmbH & Co. KG, société de droit allemand ayant la forme d'une Kommanditgesellschaft, dont
        le siège social est Zugspitzstrasse 15, 82049 Pullach, Allemagne, immatriculée au registre des sociétés
        de Munich (Allemagne) sous le N° HRA 93950, représentée par son associé commandité IPCom
        Beteiligungs GmbH, société de droit allemand ayant la forme d'une Gesellschcift mit beschriinker
        Haftung, dont le siège social est Zugspitzstrasse 15, 82049 Pullach, Allemagne, elle~même représentée
        par son Geschiiftsführer (gérant) domicilié en cette qualité audit siège,



        Ayant pour avocat:          BARDEHLE PAGENBERG          SELAS

                                    Agissant par Maître Julien Fréneaux
                                    Avocat au barreau de Paris
                                    demeurant 5, rue Boudreau - 75009 Paris
                                    Tél. : 01 53 05 15 00- Fax.: 01 53 05 15 05
                                    Palais Paris P 0390

        élisant domicile en son cabinet,
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 3 of 40

                                                        .2.


                                    A L'HONNEUR DE VOUS EXPOSER :



     La requérante


1.   La société IPCom GmbH & Co. KG (ci-après désignée "la société IPCom ") est une société allemande
     basée à Pullach, à proximité de Munich (Allemagne).
     Depuis plus de 15 ans, la société IPCom a pour activité la R&D et la constitution et l'exploitation de
     portefeuilles de brevets d'invention, en particulier dans le domaine des télécommunications.
     Les inventions protégées par les brevets de la société IPCom sont réalisées par sa propre équipe de R&D
     ou par des tiers qui lui cèdent ou concèdent leurs droits d'exploitation.
     La société IPCom est un membre actif des groupes de travail des organismes de normalisation qui
     élaborent les normes et spécifications techniques standardisées du domaine des télécommunications, et
     en particulier de l'ETSI (European Telecommunications Standards lnstitute).

                         Pièce n°1.l: Extrait du registre du commerce de Munich concernant IPCom (+
                                      traduction en français)
                         Pièce n°1.2 : Extrait du site internet d'IPCom


     Le brevet EP 1841 268 B2 (EP'268)


2.   La société IPCom est propriétaire, notamment, d'un portefeuille de plus de 160 familles de brevets
     protégeant des technologies de télécommunication mobile 2G, 3G et 4G, développées par
     !'équipementier automobile allemand Robert Bosch GmbH.
     Parmi ces brevets figure en particulier le brevet suivant :
     •   Brevet européen EP 1 841 268 désignant la France, ayant pour titre ''Accès d'une station mobile à
         un canal d'accès aléatoire en dépendance de sa classe d'utilisateur", issu d'une demande
         européenne divisionnaire n°07009265.5 déposée sur la base d'une demande de brevet européen
         n°00916749.5, elle-même issue d'une demande internationale PCT WO 00/54534 du 15 février
         2000 revendiquant la priorité d'une demande allemande DE 19910239 du 8 mars 1999, délivré à la
         société IPCom le 17 mars 2010 et maintenu sous forme modifiée ("B2") après opposition (ce brevet
         sera ci-après désigné par commodité "brevet EP'268").

                         Pièce n°2.l : Fascicule de brevet européen EP 1 841 268 B2
                         Pièce n°2.2: Traduction en français de la description du brevet EP 1 841 268 82
                         Pièce n°2.3 : Communication de l'OEB du 6 juin 2007, concernant l'enregistrement du
                                       transfert de propriété de la demande de brevet européen 07009265.5
                         Pièce n°2.4 : État des inscriptions au RNB au 19.08.2019 et inscriptions
                                       complémentaires du 13.09.2019 concernant la partie française du brevet
                                       EP'268
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 4 of 40
                                                         .3.



3.   Au cours des 8 années qui ont suivi sa délivrance, le brevet EP'268 a fait l'objet d'une lourde procédure
     d'opposition devant l'Office Européen des Brevets, à l'initiative de 6 sociétés différentes actives dans le
     domaine des équipements et services de télécommunication mobile, à savoir Microsoft, Deutsche
     Telekom, Ericsson, HTC, Vodafone et Apple.
     Cette procédure d'opposition s'est terminée par une décision définitive T 0767/14 de la Chambre de
     Recours de l'OEB en date du 19 juillet 2017, maintenant le brevet EP'268 au bénéfice de la société
     IPCom sous une forme modifiée, dite "B2", publiée le 25 avril 2018.

                         Pièce n°2.5 : Décision T 0767/14 de la Chambre de Recours de l'OEB du 19 juillet 2017
                                       (+ traduction en français)


4.   Les annuités de la partie française du brevet EP'268 sont régulièrement acquittées à l'INPI. La 20ème
     annuité a été payée le 21 février 2019.

                         Pièce n°2.6 : État de paiement des annuités concernant la partie française du brevet
                                       EP'268


5.   Conformément à l'article 64 de la Convention de Munich sur le brevet européen et aux articles L.614-7
     et suivants du Code de la propriété intellectuelle, depuis la date de publication de sa délivrance (17 mars
     2010), le brevet EP'268 confère à son titulaire, la société IPCom, les mêmes droits que ceux que lui
     confèrerait un brevet français.


     L 'i11ventio11 protégée par le brevet EP'268


6.   L'invention protégée par le brevet EP'268 porte sur une station d'abonné mobile (par exemple un
     téléphone mobile, un ordinateur portable ou une tablette numérique) équipée de moyens permettant de
     contrôler son accès à un canal de transmission d'accès aléatoire d'un réseau de télécommunication
     mobile conforme à la norme UMTS (Universal Mobile Telecommunications System), communément
     appelée 3G ou encore WCDMA (Wideband Code Division Multiple Access).


7.   Le réseau UMTS est notamment composé de cellules, chaque cellule étant définie par la couverture
     d'une station de base.
     Des stations mobiles (par exemple des téléphones mobiles, des ordinateurs portables ou des tablettes
     numériques) présentes dans une cellule peuvent communiquer avec la station de base (EP'268,
     paragraphe [0016]).


8.   L'opérateur d'un réseau UMTS fournit des services de télécommunication pouvant être utilisés par les
     stations mobiles, tels que l'envoi de paquets de données de petite taille, l'envoi de paquets de données
     de taille importante ou la transmission de données vocales (EP'268, paragraphe [0017]).


9.   Le réseau UMTS possède des ressources limitées. Par conséquent, lorsqu'une station mobile est inactive,
     c'est-à-dire qu'aucun service de télécommunication n'est utilisé, aucun canal radio entre la station de
     base et la station mobile pour la transmission vocale ou de paquets de données n'est réservé.
     Lorsque la station mobile sort de son état inactif, un canal radio avec la station de base doit alors être
     attribué à la station mobile afin que celle-ci puisse utiliser les services de télécommunications.
                 Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 5 of 40

                                                            . 4.


1O.    Une station mobile ne peut pas s'allouer un tel canal radio de façon indépendante. Elle doit en faire la
       demande en envoyant un message à la station de base. Cela se fait généralement via un canal d'accès
       aléatoire appelé RACH (pour Random Access Channel) (EP'268, paragraphe [0019]). Le canal d'accès
       aléatoire RACH est un canal unidirectionnel allant de la station mobile à la station de base.


11.    Lorsque la station de base reçoit un message sur ce canal RACH, elle confirme sa réception sur un canal
       séparé.


12.    Chaque station mobile peut en principe envoyer à tout moment une demande pour l'allocation d'un canal
       radio à la station de base (accès aléatoire).
       Par conséquent, plusieurs stations mobiles peuvent envoyer un message sur ce canal au même moment
       provoquant une collision des messages, de sorte qu'aucune des stations mobiles ne se voit attribuer un
       canal. En effet, dans un tel cas, la station de base n'envoie pas de message de confirmation de réception
       aux stations mobiles émettrices des messages. Ces dernières vont alors réémettre leur message après un
       temps prédéfini (EP'268, paragraphe [0020]).
       En cas de forte demande, le risque de collision entre les messages des stations mobiles est accru et les
       stations mobiles dont le message n'a pas pu être transmis du fait d'une collision, vont renvoyer leur
       message provoquant une augmentation de la congestion sur le canal RACH et une éventuelle surcharge
       (EP'268, paragraphe [0020]).


13 .   Il existait donc un besoin de mieux contrôler comment les stations mobiles d'un réseau de
       télécommunication UMTS (3G) accèdent au canal d'accès aléatoire RACH afin d'éviter les surcharges
       sur ce canal.


14.    Le problème technique ci-dessus est résolu par une station mobile conforme à la revendication 1
       (unique) du brevet EP'268, qui peut être décomposée comme suit:


           1.0 Station mobile (5, 10, 15, 20) destinée à être utilisée dans un réseau de radiocommunication
               mobile UMTS au sein duquel sont distinguées plusieurs classes d 'utilisateur (35, 40),
           1.1    dans lequel des signaux d'information comportant des données d'autorisation d'accès sont
                  transmis à la station mobile, les données d'autorisation d'accès étant transmises comme un
                  motif de bits,
           caractérisée en ce que
           la station mobile (5, 10, 15, 20) est conçue pour
           1.2    lire une classe d'utilisateur (35, 40) à partir d 'une carte SIM (75),
           1.3    recevoir les données d'autorisation d'accès, lesquelles contiennent des bits de seuil d'accès
                  (S3, S2, SI, SO) et des bits de classe d'accès (ZO, Zl, Z2, Z3) par le biais d'un canal de
                  commande de diffusion (25),
           1.4 déterminer un seuil d'accès (S) à partir des bits de seuil d'accès (S3, S2, SI, SO), sous réserve
               que l'autorisation d'accès au canal d'accès aléatoire soit déterminée en fonction d'une
               interprétation de seuil d'accès,
              Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 6 of 40
                                                           . 5.

           1.5   déterminer, à l'aide des bits de classe d'accès (ZO, ZJ, Z2, Z3) qui concernent la classe
                 d'utilisateur (35, 40), si la station mobile (5, 10, 15, 20) est autorisée à accéder à un canal
                 d'accès aléatoire, par exemple RACH, indépendamment des bits de valeur seuil d'accès (S3,
                 S2, Si, SO) reçus, ou sil 'autorisation d'accès au canal d'accès aléatoire, par exemple RACH,
                 est à déterminer en/onction d'une interprétation du seuil d'accès,

           1.6   et est conçue pour, comme interprétation du seuil d'accès, comparer le seuil d'accès (S) à un
                 nombre aléatoire ou un nombre pseudo-aléatoire (R),

           1. 7 et est conçue pour accéder au canal d'accès aléatoire en/onction de la détermination à l'aide
                du bit de classe d'accès, soit indépendamment des bits de seuil d'accès (S3, S2, Si, SO) reçus,
                soit en fonction du résultat de la comparaison.


15.   La solution technique objet du brevet EP'268 permet donc de réguler l'accès des stations mobiles à un
      canal d'accès aléatoire, comme le canal d'accès RACH, au moyen de deux concepts qui sont le seuil
      d'accès et la classe d'accès.


16.   La station mobile va ainsi recevoir de la part de la station de base des bits de valeur de seuil d'accès (S3,
      S2, SI, SO) et des bits de classe d'accès (20, 21, 22, 23) via un canal de commande de diffusion, qui
      vont permettre de déterminer si la station mobile peut accéder au canal d'accès aléatoire à cet instant T,
      ou si elle doit retenter sa chance ultérieurement.
      La station mobile est configurée pour déterminer une valeur de seuil d'accès (S) à partir des bits de
      valeur de seuil d'accès (S3, S2, S 1, SO) qui lui ont été transmis par la station de base. Elle va alors
      procéder à un test comparant un nombre aléatoire ou pseudo-aléatoire (R) qu'elle aura préalablement
      généré, à la valeur de seuil d'accès S. En fonction du résultat de cette comparaison, la station mobile a
      ou n'a pas l'autorisation d'accéder au canal d'accès aléatoire.
      Chaque station mobile appartient par ailleurs à une classe d'utilisateur prédéfinie, stockée sur sa carte
      SIM. La station mobile peut alors déterminer, au regard des bits de classe d'accès (20, 21, 22, 23) reçus
      de la station de base, si la classe d'utilisateurs à laquelle elle appartient est autorisée à accéder
      directement au canal d'accès aléatoire, indépendamment des bits de valeur de seuil d'accès (S3, S2, SI,
      SO) et du résultat de la comparaison entre le nombre aléatoire R et la valeur de seuil d'accès S.


17.   Il est ainsi possible de procéder à une distribution différenciée de l'autorisation d'accès à un canal d'accès
      aléatoire, comme le canal RACH, pour une ou plusieurs stations mobiles, en fonction des bits de valeur
      de seuil d'accès (S3, S2, SI, SO) et des bits de classe d'accès (20, 21, 22, 23) envoyés par la station de
      base.
      L'invention objet du brevet EP'268 permet par conséquent de disposer d'un système de contrôle d'accès
      flexible combinant un accès dépendant du seuil d'accès S avec un accès dépendant de la classe d'accès
      (EP'268, paragraphes [0010] et suivants).
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 7 of 40

                                                         . 6.

      L 'essentialité du brevet EP'268 au regard de la norme UMTS (3G)


18.   Le brevet EP'268 fait partie d'un portefeuille de brevets initialement déposés par la société Robert Bosch
      GmbH, dont plusieurs sont considérés comme essentiels aux normes de téléphonie mobile GSM et
      UMTS édictées notamment par l'ETSI (European Telecommunications Standards lnstitute). Les termes
      "normes" et "essentiel" ont ici le sens indiqué dans la politique de l'ETSI sur les droits de propriété
      intellectuelle du 18 avril 2018 et contenue dans la version 39 des directives de l'ETSI du 8 octobre 2018
      ("ETSI IPR Policy").

                         Pièce n°3.1 : Extraits des Directives de l'ETSI, version 39 du 8 octobre 2018


19.   C'est la raison pour laquelle en 2009, la société IPCom a déclaré à la Commission Européenne être
      disposée à concéder aux tiers des licences à des conditions FRAND (pour Fair, Reasonable and Non-
      Discriminatory) sur les brevets essentiels de ce portefeuille. Le 11 juin 2014, la société IPCom a réitéré
      cet engagement auprès de l'ETSI.

                         Pièce n°3.2 : Communiqué de presse de la Commission Européenne du 10 décembre
                                       2009
                         Pièce n°3.3: "General /PR Licensing Declaration" de la société IPCom à l'ETSI du 11
                                      juin 2014


20.   Le 28 février 2017, la Cour d'Appel de l'Angleterre et du Pays de Galles a confirmé que le brevet EP'268
      de la société IPCom est un brevet essentiel à la norme UMTS (Universa/ Mobile Telecommunications
      System) communément appelée 3G, dans un arrêt IPCom v. HTC rendu sur le fondement d'une version
      du brevet EP'268 identique à la version modifiée maintenue par la décision T 0767 /14 de la Chambre de
      Recours de l'OEB du 19 juillet 2017.

                         Pièce n°3.4: Arrêt de la Cour d'Appel de l'Angleterre et du Pays de Galles du 28
                                      février 2017, ([20017] EWCA Civ 90) (+ traduction en français)
                         Pièce n°3.5: Ordonnance de la Cour d'Appel de l'Angleterre et du Pays de Galles
                                      du 28 février 2017, IPCom v. HTC



      Les rapports de la société IPCom avec le groupe Le11ovo


21.   Le groupe Lenovo est un groupe industriel chinois spécialisé dans la fabrication et la commercialisation
      d'ordinateurs, serveurs informatiques, tablettes numériques, télévisions connectées et téléphones.
      Le groupe Lenovo a acquis en octobre 2014 l'entreprise américaine Motorola Mobility, spécialisée dans
      la fabrication et la commercialisation de téléphones mobiles.


22.   Le groupe Lenovo fabrique et commercialise trois types d'appareils électroniques qui sont aptes à
      fonctionner conformément à la norme UMTS (3G) et constituent donc des "stations mobiles" au sens de
      la revendication 1 du brevet EP'268. Il s'agit :
          de téléphones mobiles de marque Motorola,
          d'ordinateurs portables de marque Lenovo et/ou Thinkpad et/ou Yoga équipés d'une carte réseau
          mobile,
          et de tablettes numériques de marque Lenovo et/ou Thinkpad et/ou Yoga équipées d'une
          connectivité aux réseaux mobiles.
              Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 8 of 40

                                                           . 7.


23 .   Depuis plusieurs années, la société IPCom invite le groupe Lenovo à régulariser sa situation. Elle lui a
       offert de souscrire à cet effet une licence d'exploitation de son portefeuille de brevets à des conditions
       FRAND.
       En mars 2019, la société IPCom a renouvelé son offre de licence FRAND au groupe Lenovo en l'invitant
       à la fixer sur ses intentions pour le 15 mars 2019, faute de quoi elle serait contrainte d'engager une
       procédure judiciaire pour la protection de ses droits.
       Pour toute réponse, le 14 mars 2019, deux sociétés américaines du groupe Lenovo, à savoir les sociétés
       Lenovo (United States) Inc. et Motorola Mobility LLC, ont engagé une procédure judiciaire contre la
       société IPCom devant le Tribunal de District des Etats-Unis pour le District Nord de Californie, auquel
       elles demandent notamment de déterminer les conditions d'une licence FRAND mondiale pour le
       portefeuille de brevets de la société IPCom (sans pour autant s'engager, ni pour elles-mêmes ni pour les
       autres sociétés du groupe Lenovo, à souscrire une telle licence).

                           Pièce n°7.1 : "Complaint" des sociétés Lenovo (United States) Inc. et Motorola Mobility
                                         LLC du 14 mars 2019


24.    Le groupe Lenovo n'a donc, en l'état, ni accepté l'offre de licence FRAND de la société IPCom, ni
       soumis à cette-dernière une contre-offre concrète de licence qui corresponde à des conditions FRAND.
       Les sociétés du groupe Lenovo continuent en revanche à exploiter dans le monde entier, sans
       autorisation, les inventions protégées par le portefeuille de brevets de la société IPCom, et en particulier
       le brevet EP'268.


       La contrefaçon et la procédure parallèle au Royaume-Uni


25.    Le 4 juillet 2019, la société IPCom a engagé une action en contrefaçon de la partie anglaise du brevet
       EP'268 devant la High Court of Justice d'Angleterre et du Pays de Galles à l'encontre de deux sociétés
       anglaises du groupe Lenovo, à savoir :
           • Lenovo Technology (United Kingdom) Limited ;
           • Motorola Mobility UK Limited.
       Cette procédure est pendante, les sociétés anglaises du groupe Lenovo ayant signifié leurs moyens de
       défense et demandes reconventionnelles le 23 septembre 2019.

                           Pièce n°6.1: "Particulars ofClaim" (Détails de la demande) de la société IPCom du 4
                                        juillet 2019
                           Pièce n°6.2 : "Particulars of Infringement" (Détails de la contrefaçon) de la société
                                         IPCom du 4 juillet 2019
                           Pièce n°6.3: "Defence and Counterclaim" (Défense et demande reconventionnelle) des
                                        sociétés Lenovo Technology (United Kingdom) Limited et Motorola
                                        Mobility UK Limited, du 23 septembre 2019.
                          Pièce n°6.4 : "Grounds of Invalidity" (Motifs de nullité) des sociétés Lenovo
                                        Technology (United Kingdom) Limited et Motorola Mobility UK Limited,
                                        du 23 septembre 2019
               Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 9 of 40

                                                               . 8.



      La "Motion for Anti-Suit l11i11nction" des sociétés américaines du groupe Le11ovo aux Etats-Unis


26.   Le 18 septembre 2019, dans le cadre de la procédure qu'elles avaient engagée le 14 mars 2019 devant le
      Tribunal de District des Etats-Unis pour le District Nord de Californie, les sociétés américaines du
      groupe Lenovo ont déposé une "Motion for Anti-Suit Injunction" (littéralement "Requête en injonction
      anti-procès"), aux termes de laquelle elles demandent à cette juridiction américaine :
             d'interdire à la société IPCom de poursuivre son action en contrefaçon du brevet EP'268 au
             Royaume-Uni,
             d'interdire à la société IPCom d'engager quelque action en contrefaçon que ce soit contre l'une
             quelconque des sociétés du groupe Lenovo, aux Etats-Unis ou à l'étranger, sur le fondement de l'un
             quelconque de ses brevets essentiels aux normes 2G, 3G et 4G, y compris le brevet EP'268,
             d'interdire à la société IPCom de demander à un tribunal étranger (c'est-à-dire non-américain)
             d'ordonner toute mesure visant à empêcher les sociétés du groupe Lenovo de mettre en œuvre une
             telle "injonction anti-procès" si elles venaient à l'obtenir,
      et ce aussi longtemps que la juridiction américaine n'aura pas définitivement statué sur les demandes
      des sociétés américaines du groupe Lenovo tendant à la détermination des conditions d'une licence
      FRAND mondiale pour le portefeuille de brevets de la société IPCom (mais toujours sans que les
      sociétés du groupe Lenovo ne prennent un quelconque engagement de souscrire une telle licence).

                                Pièce n°7.2 : " Motion for Anti-Suit lnjunction" (Requête en injonction anti-procès)
                                              déposée par les sociétés Lenovo (United States) Inc. et Motorola Mobility
                                              LLC le 18 septembre 2019


27.   Le 11 octobre 2019, la société IPCom a soulevé une exception d'incompétence de la juridiction
      américaine et a réfuté l'ensemble des arguments présentés par les sociétés américaines du groupe Lenovo
      au soutien de leur "Motion for Anti-Suit Injunction".

                                Pièce n°7.3 : "Opposition to Motion for Anti-Suit lnjunction" (Défense à la requête en
                                              injonction anti-procès") déposée par la société IPCom le 11 octobre 2019


28.   L'audience de plaidoiries devant le Tribunal de District des Etats-Unis pour le District Nord de
      Californie, concernant la "Motion for Anti-Suit Injunction" ainsi que l'exception d'incompétence, est
      fixée au 14 novembre 2019.


      Lt1   contrefaçon   e11   France


29.   La société IPCom a constaté la présentation et/ou l'offre en vente et/ou la vente, sur le marché français,
      de téléphones mobiles de marque Motorola, d'ordinateurs portables de marque Lenovo et/ou ThinkPad
      et/ou Yoga, et de tablettes numériques de marque Lenovo et/ou ThinkPad et/ou Yoga aptes à
      fonctionner conformément à la norme UMTS (3G), qui reproduisent par conséquent les caractéristiques
      de la revendication 1 (unique) du brevet EP'268 qui est essentiel à cette norme.
                 Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 10 of 40

                                                            .9.



30.   Il s'agit tout d'abord notamment des téléphones mobiles de marque Motorola listés ci-après:
             •    modèles de la gamme "Motorola one", en particulier les modèles "motorola one", "motorola
                  one zoom", "motorola one action", "motorola one vision";
          •       modèles de la gamme "moto z", en particulier les modèles "moto z3 play", "moto z2 force",
                  "moto z2 play", "moto z", "moto z play";
          •       modèles de la gamme "moto g", en particulier les modèles "moto g7 plus", "moto g7 ", moto g7
                  power", "moto g7 play", "moto g6 ", "moto g6 play", "moto g5" plus", "moto g5"", "moto g5 plus",
                  "moto g5 ", "moto g4 play";
          •       modèles de la gamme "moto x", en particulier les modèles "moto x4 ", "moto x force";
          •      modèles de la gamme "moto e", en particulier les modèles "moto e6 plus", "moto e5 play", "moto
                 e5 ", "moto e4 plus", "moto e4 " ;
          •      modèles de la gamme "moto c", en particulier les modèles "moto c plus", "moto c".


      Il s'agit ensuite notamment des ordinateurs portables de marque Lenovo et/ou Thinkpad et/ou Yoga
      listés ci-après :
         •       modèles de la gamme "X", en particulier les modèles "XI Carbon (7e gén.)", "XI Yoga (4e
                 gén.)", "X395", "X390 Yoga", "X390", lorsqu'ils sont équipés d'une carte réseau mobile;
         •       modèles de la gamme "T",, en particulier les modèles "T590", "T495", "T495s", "T490s",
                 "T490", lorsqu'ils sont équipés d'une carte réseau mobile;
         •       modèles de la gamme "P", en particulier les modèles "P53s", "P53", "P43s", "P52s", "P52",
                 lorsqu'ils sont équipés d'une carte réseau mobile ;
         •       modèles de la gamme "L", en particulier les modèles "L590", "L490", "L480", lorsqu'ils sont
                 équipés d'une carte réseau mobile.


      Il s'agit enfin notamment des tablettes numériques de marque Lenovo et/ou ThinkPad et/ou Yoga
      listées ci-après :

         •       modèles de la gamme "SERIES P & M", en particulier les modèles "Yoga Smart Tab avec
                 l'Assistant Google", "Tab MIO", "Tab EIO", "Tab MIO (HD)", "Tab PIO", lorsqu'ils sont
                 équipés de la connectivité aux réseaux mobiles ;
         •       modèles de la gamme "SERIE YOGA", en particulier les modèles "Yoga Book C930", "Yoga
                 C630 WOS", lorsqu'ils sont équipés de la connectivité aux réseaux mobiles.

                          Pièce n°4.8 :   Tableau de correspondance indicatif et non-limitatif entre les
                                          dénominations de vente des modèles de tablettes numériques équipés de
                                          la connectivité aux réseaux mobiles et leur(s) référence(s) produits(s)
              Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 11 of 40

                                                          . 10.


31.   Quatre procès-verbaux de constat d'huissier en dates du 20, 27 et 30 septembre 2019, ainsi que des
      recherches sur l'Internet, ont permis d'établir :

      (i)     que la quasi-totalité des modèles de téléphones mobiles précités sont présentés et/ou sont offerts
              à la vente aux consommateurs français sur le site internet motorola.fr, et que ce site internet
              renvoie les consommateurs français souhaitant acheter les téléphones mobiles susvisés vers
              différentes catégories de points de vente, dont notamment le site internet marchand de Lenovo
              accessible à l'adresse lenovo.com/fr,

      (ii)    que le nom de domaine lenovo.com appartient à la société chinoise Lenovo Beijing Ltd ;

      (iii)   qu'un certain nombre des modèles de téléphones mobiles susvisés ainsi que les ordinateurs
              portables et les tablettes numériques précités sont effectivement présentés et/ou directement
              offerts à la vente aux consommateurs français sur le site internet précité de Lenovo ;

      (iv)    que ce site internet identifie le vendeur de ces produits comme étant la société irlandaise Digital
              River Ireland Ltd mais désigne expressément, comme point de contact du public et des
              con ommateurs français, la société française Lenovo France. dont le siège social se trouve 20
              rue des Deux Gares, 92500 Rueil-Malmaison.

                         Pièce n°4.1 :   Procès-verbal de constat du 20 septembre 2019 effectué sur le site internet
                                         motorola.fr de la société Motorola
                         Pièce n°4.2:    Fiche produit du "Motorola One Zoom" sur le site internet fnac.com
                         Pièce n°4.3:    Procès-verbal de constat du 20 septembre 2019 effectué sur le site internet
                                         lenovo.com/fr de la société Lenovo
                         Pièce n°4.4 :   Procès-verbal de constat du 27 septembre 2019 effectué sur le site internet
                                         lenovo.com/fr de la société Lenovo
                         Pièce n°4.5 :   Fiche technique des différentes cartes réseau mobile intégrées dans les
                                         ordinateurs portables de la société Lenovo
                         Pièce n°4.6 :   Procès-verbal de constat du 30 septembre 2019 effectué sur le site internet
                                         lenovo.com/fr de la société Lenovo
                         Pièce n°4.7:    Extrait "Whois" du nom de domaine lenovo.com
                         Pièce n°5.1 :   Extrait Khis Lenovo France


32.   Au vu des éléments de preuve raisonnablement accessibles présentés ci-dessus, la société IPCom peut
      légitimement estimer qu'il est porté atteinte à ses droits, en sa qualité de propriétaire du brevet EP'268,
      par la société Lenovo France et/ou par toutes autres personnes coopérant avec cette société pour réaliser
      la fourniture, l'importation, le stockage, le transport, la distribution en France et l'exportation depuis la
      France des téléphones mobiles, des ordinateurs portables et des tablettes numériques contrefaisants.


33.   La société IPCom est donc recevable et fondée, en prévision des procédures qu'elle doit engager devant
      la juridiction française compétente pour assurer la défense de ses droits, à faire procéder d'urgence à la
      constatation légale de la matérialité, de l'origine et de l'étendue de la contrefaçon dont elle est victime
      en France, et ce conformément aux articles L.615-5 et R.615-2 du Code de la propriété intellectuelle.

      C'est la raison pour laquelle la société IPCom a sollicité et obtenu une ordonnance aux fins de saisie-
      contrefaçon le 4 octobre 2019 (Pièce n°8.1).
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 12 of 40

                                                           . 11.


34.   La société IPCom n'a toutefois pas fait exécuter cette ordonnance, et elle en sollicite présentement la
      modification, car elle souhaite :
           d'une part, préciser que les ordinateurs portables et tablettes numériques contrefaisants et entrant
           dans le champ des mesures de saisie-contrefaçon sollicitées sont uniquement ceux qui sont équipés
           d'une carte réseau mobile ou d'une connectivité aux réseaux mobiles,
           et d'autre part, porter à la connaissance du Président du Tribunal l'existence de la "Motion for Anti-
           Suit Injunction" déposée par les sociétés américaines du groupe Lenovo devant le Tribunal de
           District des Etats-Unis pour le District Nord de Californie.

35.   L'existence de la "Motion for Anti-Suit Injunction" des sociétés américaines du groupe Lenovo n'affecte
      en rien le droit de la société IPCom de faire procéder d'urgence à la constatation légale de la matérialité,
      de l'origine et de l'étendue de la contrefaçon dont elle est victime en France, et ce conformément aux
      articles L.615-5 et R.615-2 du Code de la propriété intellectuelle.
      Il doit en effet être souligné ici qu'en dehors de certains cas très particuliers de litiges impliquant la mise
      en œuvre d'une clause compromissoire et/ou d'une clause attributive de compétence librement acceptée
      par les parties - ce qui n'est pas le cas en l'espèce - la jurisprudence de la Cour de Justice de l'Union
      Européenne et de la Cour de Cassation 1 considère les "anti-suit injunctions" comme contraires à l'ordre
      public international européen et français.


36.   La "Motion for Anti-Suit /njunction" des sociétés américaines du groupe Lenovo justifie donc de plus
      fort la présente requête, car si les preuves de la contrefaçon n'étaient pas complétées d'urgence, en
      particulier si l'identité de l'ensemble des responsables de l'importation et de la commercialisation en
      France des téléphones mobiles contrefaisants n'était pas établie dès à présent, l'exercice ultérieur des
      droits légitimes de la société IPCom devant la juridiction française serait susceptible d'être rendu
      impossible.
      En effet, dans l'hypothèse où une "anti-suit injunction" serait prononcée contre la société IPCom à l'issue
      de l'audience de plaidoiries prévue le 14 novembre 2019 devant le Tribunal de District des Etats-Unis
      pour le District Nord de Californie, elle empêcherait alors la société IPCom d'exercer ses droits en
      France pendant toute la durée de la procédure devant la juridiction américaine tendant à la détermination
      des conditions d'une licence FRAND mondiale pour le portefeuille de brevets de la société IPCom, c'est-
      à-dire probablement pendant une durée d'au moins deux ans, procédure d'appel comprise.
      Or, le brevet EP'268 expire le 15 février 2020.


37.   Par conséquent, même si la société IPCom est confiante dans le fait que la juridiction américaine
      n'ordonnera pas "l'anti-suit injunction" sollicitée par les sociétés américaines du groupe Lenovo,
      l'atteinte à ses droits fondamentaux qui en résulterait serait irrémédiable. Cette circonstance justifie de
      plus fort que les mesures de saisie-contrefaçon sollicitées par la société IPCom soient ordonnées, afin
      de lui permettre d'engager d'urgence, devant la juridiction française compétente, les procédures
      appropriées à la défense de ses droits sur la partie française du brevet EP'268.



      1
       CJUE 27.04.2004 Turner v. Gravit C-159/02 ; CJUE 10.02.2009 Allianz v. West Tankers C-185/07 ; CJUE
      13.05.2015 Gazprom v. Lituanie C-536/13 ; Cass. Civ. 1, 30.06.2004, N° pourvois 01-03248 et 01-15452; Cass.
      Civ. 1, 14.10.2009, N° pourvois 08-16369 et 08-16549.
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 13 of 40

                                                . 12 .

                                        C'EST POURQUOI

                          l'exposante requiert qu'il plaise au Président :


1.   L'autoriser à faire procéder par tout huissier de son choix, dans les locaux de la société Lenovo
     France situés au 20 Rue des Deux Gares, 92500 Rueil-Malmaison, ainsi que dans tous autres lieux
     dépendant de ladite société situés à proximité dans lesquels les opérations révéleraient que des
     preuves de la contrefaçon du brevet EP 1 841 268 B2 sont susceptibles d'être détenues, à la
     description détaillée des caractéristiques et du fonctionnement des appareils désignés ci-après :

     • Les téléphones mobiles de marque "Motorola" tels que listés ci-après :
            modèles de la gamme "Motorola one", en particulier les modèles "motorola one",
            "motorola one zoom", "motorola one action", "motorola one vision";
            modèles de la gamme "moto z", en particulier les modèles "moto z3 play", "moto z2 force",
            "moto z2 play", "moto z", "moto z play", "moto g4 play", "moto x force";
            modèles de la gamme "moto g", en particulier les modèles "moto g7 plus", "moto g7 ", moto
            g7 power", "moto g7 play", "moto g6 ", "moto g6 play", "moto g55 plus", "moto g 55 ", "moto
            g5 plus", "moto g 5 ", "moto g4 play" ;
            modèles de la gamme "moto x", en particulier les modèles "moto x 4 ", "moto x force";
            modèles de la gamme "moto e", en particulier les modèles "moto e6 plus", "moto e5 play",
            "moto e 5", "moto e4 plus", "moto e4 " ;
            modèles de la gamme "moto c", en particulier les modèles "moto c plus", "moto c";

     • Les ordinateurs portables de marque "Lenovo" et/ou "ThinkPad" et/ou "Yoga" tels que listés
       ci-après:
            modèles de la gamme "X", en particulier les modèles "Xl Carbon (7e gén.)", "Xl Yoga (4e
            gén.)", "X395", "X390 Yoga", "X390", lorsqu'ils sont équipés d'une carte réseau mobile;
            modèles de la gamme "T", en particulier les modèles "T590", "T495", "T495s", "T490s",
            "T490", lorsqu'ils sont équipés d'une carte réseau mobile;
            modèles de la gamme "P", en particulier les modèles "P53s", "P53", "P43s", "P52s", "P52",
            lorsqu'ils sont équipés d'une carte réseau mobile ;
            modèles de la gamme "L", en particulier les modèles "L590", "L490", "L480", lorsqu'ils
            sont équipés d'une carte réseau mobile ;

     • Les tablettes numériques de marque "Lenovo" et/ou "ThinkPad" et/ou "Yoga" telles que
       listées ci-après :
            modèles de la gamme "SERIES P & M", en particulier les modèles "Yoga Smart Tab avec
            l'assistant Google", "Tab MIO", "Tab ElO", "Tab MIO (HD)", "Tab PlO", lorsqu'ils sont
            équipés de la connectivité aux réseaux mobiles;
            modèles de la gamme "SERIE YOGA", en particulier les modèles "Yoga Book C930",
            "Yoga C630 WOS", lorsqu'ils sont équipés de la connectivité aux réseaux mobiles.
        Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 14 of 40

                                                     . 13.

 2.   Autoriser l'huissier instrumentaire à procéder ou faire procéder, pour les besoins de la description
      des caractéristiques et du fonctionnement des téléphones mobiles, des ordinateurs portables et des
      tablettes numériques contrefaisants, à toutes opérations nécessaires à cet effet, et notamment au
      chargement de leur batterie, à l'insertion dans chacun d'eux d'une carte SIM avec abonnement
      prépayé préalablement achetée par ses soins auprès d'un opérateur de télécommunication mobile
      français et conservée dans son emballage fermé jusqu'au début de ses opérations, et à leur mise en
      marche;


3.    Autoriser la requérante à faire procéder par le même huissier dans les lieux susvisés à la saisie
      réelle, en offrant d'en payer le prix au tarif normal, de deux exemplaires de chaque modèle de
      téléphone mobile, d'ordinateur portable et de tablette numérique contrefaisant, avec leurs
      accessoires et emballages, pour être remis par l'huissier sous scellés à la requérante ou à tel
      laboratoire que celle-ci lui désignera aux fins d'analyses techniques; autoriser l'ouverture ultérieure
      des scellés par l'huissier instrumentaire aux fins <lesdites analyses techniques ;


4.    Autoriser l'huissier instrumentaire à effectuer dans les lieux susvisés toutes recherches et
      constatations utiles afin de découvrir la preuve, l'origine, la consistance et l'étendue de la
      contrefaçon, et ce même en l'absence des téléphones mobiles, des ordinateurs portables et des
      tablettes numériques contrefaisants sur les lieux de la saisie, y compris à ouvrir ou faire ouvrir par
      un serrurier toutes portes de locaux, de meubles meublants ou de véhicules se trouvant sur place, à
      présenter aux personnes présentes sur les lieux de la saisie l'une quelconque des pièces visées à
      l'appui de la requête, à consigner les déclarations des répondants et toutes paroles prononcées au
      cours des opérations, mais en s'abstenant de toute interpellation autre que celles strictement
      nécessaires à l'accomplissement de sa mission ;


5.    Autoriser l'huissier instrumentaire à décrire, copier ou reproduire tous documents ou informations
      tels que pièces de comptabilité, factures, bons de commande, bons de livraison, listings de
      commandes, d'achats, de vente ou de livraison, lettres et correspondances, ainsi que tous livres,
      papiers, prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
      documentations et spécifications techniques, pouvant établir la preuve, l'origine, la consistance
      et/ou l'étendue de la contrefaçon, et ce même en l'absence des téléphones mobiles, des ordinateurs
      portables et des tablettes numériques contrefaisants sur les lieux de la saisie ; autoriser l'huissier
      instrumentaire à utiliser, pour les besoins des opérations de reproduction de documents, tout
      appareil de photocopie se trouvant sur les lieux de la saisie, moyennant le paiement de ces
      photocopies à leur coût normal ; l'autoriser, en l'absence d'appareil de photocopie sur place, à
      emporter ces documents en son étude, charge à lui de les restituer au saisi une fois les opérations
      de reproduction terminées ;


6.    Autoriser l'huissier instrumentaire à prendre ou faire prendre des clichés photographiques ou prises
      de vues vidéo ou numériques des téléphones mobiles, des ordinateurs portables et des tablettes
      numériques contrefaisants, de leurs notices d'utilisation et de leurs emballages et, même en
      l'absence de téléphones mobiles, d'ordinateurs portables et de tablettes numériques contrefaisants
      sur les lieux de la saisie, de tous documents ou informations s'y rapportant tels qu'énumérés ci-
      dessus ; dire que les tirages ou supports vidéo graphiques ou électroniques destinés à être joints à la
      copie du procès-verbal de saisie qui sera remise au saisi pourront ne lui être adressés qu'après la
      clôture des opérations de saisie, dans un délai de 2 jours ouvrés ;
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 15 of 40

                                                     . 14.


7.   Autoriser l'huissier instrumentaire à procéder ou à faire procéder à une édition sur papier, et/ou à
     une copie sur tout support électronique approprié (notamment clé USB, CD, DVD, disque dur), de
     tous documents ou informations tels qu'énumérés ci-dessus pouvant établir la preuve, l'origine, la
     consistance et/ou l'étendue de la contrefaçon, et qui seraient conservés sur un support autre que le
     papier, notamment sur microfilm ou sur tout support électronique, y compris les disques durs
     d'ordinateurs, serveurs informatiques, et autres appareils de stockage de données se trouvant sur les
     lieux de la saisie ou accessibles à distance depuis les lieux de la saisie ; autoriser à cet effet l'huissier
     instrumentaire à procéder ou à faire procéder par les experts et/ou les techniciens informatiques qui
     l'assisteront, à toutes investigations et recherches, notamment par mots clés correspondant aux
     dénominations, marques et références des téléphones mobiles, des ordinateurs portables et des
     tablettes numériques contrefaisants et aux références de la norme en cause (3G, UMTS, WCDMA),
     sur tous systèmes informatiques, ordinateurs, serveurs informatiques et autres appareils de stockage
     de données se trouvant sur les lieux de la saisie ou accessibles à distance depuis les lieux de la
     saisie;



8.   Autoriser l'huissier instrumentaire à procéder à la saisie réelle en trois exemplaires de tous
     prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
     documentations et spécifications techniques se rapportant aux téléphones mobiles, aux ordinateurs
     portables et aux tablettes numériques contrefaisants, et ce même en l'absence de ces derniers sur
     les lieux de la saisie ; dire que les exemplaires des documents saisis seront remis à la requérante
     après apposition du cachet de l'huissier ;


9.   Ordonner le placement sous séquestre provisoire entre les mains de l'huissier instrumentaire, dans
     les conditions prévues à l'article R.153-1 du Code de commerce, de tous documents ou informations
     copiés ou saisis dont la partie saisie déclarerait à l'huissier qu'il contient un secret des affaires, à
     l'exception des informations permettant l'identification des personnes impliquées dans la fourniture,
     l'importation, le stockage, le transport, la distribution ou l'exportation des téléphones mobiles, des
     ordinateurs portables et des tablettes numériques contrefaisants ; rappeler que conformément à
     l'article susvisé : "Si le juge n'est pas saisi d'une demande de modification ou de rétractation de
     son ordonnance en application de l'article 497 du code de procédure civile dans un délai d'un mois
     à compter de la signification de la décision, la mesure de séquestre provisoire mentionnée à l'alinéa
     précédent est levée et les pièces sont transmises au requérant" ;


10. Autoriser l'huissier instrumentaire à viser et parapher ne varietur les livres comptables, registres,
    carnets de commande, lettres, factures, contrats, et en général tous documents commerciaux ou
    comptables relatifs aux téléphones mobiles, aux ordinateurs portables et aux tablettes numériques
    contrefaisants, même en l'absence de ces derniers sur les lieux de la saisie ;


11. Autoriser l'huissier instrumentaire à se faire assister, pour l'ensemble des opérations relevant de sa
    mission, par un expert choisi par la requérante en dehors de ses salariés et dirigeants, dont il
    enregistrera les explications sur les points qui échappent à sa compétence, en distinguant, dans les
    énonciations de son procès-verbal, celles résultant de ses constatations personnelles et celles qui
    lui seront dictées par l'expert qui l'assistera;
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 16 of 40

                                                 . 15.



12. Autoriser l'huissier instrumentaire à se faire assister, pour l'ensemble de ses opérations, par un
    serrurier, par un photographe et par un technicien informatique, à l'exclusion de tout dirigeant ou
    salarié de la requérante ;


13. Autoriser l'huissier instrumentaire à requenr l'assistance et se faire accompagner de tout
    représentant de la force publique territorialement compétent ;


14. Dire que les opérations de saisie-contrefaçon pourront se poursuivre après l'heure de fermeture des
    locaux et pourront le cas échéant être suspendues pour se poursuivre le lendemain ;



15. Dire qu'il sera procédé aux opérations de saisie-contrefaçon dans les deux mois qui suivront Votre
    ordonnance ;



16. Dire qu'en cas de difficultés, il Vous en sera référé conformément aux articles 496 et 497 du Code
    de procédure civile, mais seulement après accomplissement des opérations de saisie-contrefaçon et
    apposition des visas.




Fait à Paris, le _   A __~_~
                     _ S"  __,_,-&. ~ -''
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 17 of 40

                                                   . 16.

Pièces jointes à l'appui de la requête:


I.     La société IPCom
       1.1   Extrait du registre du commerce de Munich concernant IPCom
       1.lbis Traduction de l'extrait du registre du commerce de Munich concernant IPCom
       1.2   Extrait du site internet d'IPCom

II.    Le brevet EP 1 841268 B2
       2.1   Fascicule de brevet européen EP 1 841 268 B2
       2.2   Traduction en français de la description du brevet EP 1 841 268 B2
       2.3   Communication de l'OEB du 6 juin 2007 concernant l'enregistrement du transfert de
             propriété de la demande de brevet européen 07009265.5
       2.4   État des inscriptions au RNB au 19.08.2019 et inscriptions complémentaires du 13.09.2019
             concernant le brevet EP'268
       2.5   Décision T 0767/14 de la Chambre de recours de l'OEB du 19 juillet 2017
       2.5bis Traduction en français de la Pièce n°2.5
       2.6   État de paiement des annuités concernant la partie française du brevet EP'268

III.   L'essentialité du brevet EP'268 à la norme UMTS
       3.1   Extraits des Directives de l'ETSI, version 39, du 8 octobre 2018
       3.2   Communiqué de presse de la Commission Européenne du 10 décembre 2009
       3.3   "General IPR Licensing declaration" de la société IPCom à l'ETSI du 11 juin 2014
       3.4   Arrêt de la Cour d'Appel de l'Angleterre et du Pays de Galles du 28 février 2017, IPCom
             v. HTC ([20017] EWCA Civ 90)
       3 .4bis Traduction en français de la Pièce n°3 .4
       3.5   Ordonnance de la Cour d'Appel de l'Angleterre et du Pays de Galles du 28 février 2017,
             IPComv. HTC

IV.    Les constatations de la contrefaçon
       4.1   Procès-verbal de constat du 20 septembre 2019 sur le site internet motorola.fr de la société
             Motorola.
       4.2   Fiche produit du "Motorola One Zoom" sur le site internet fnac.com
       4.3   Procès-verbal de constat du 20 septembre 2019 sur le site internet lenovo.com/fr de la
             société Lenovo
       4.4   Procès-verbal de constat du 27 septembre 2019 sur le site internet lenovo.com/fr de la
             société Lenovo
       4.5   Fiche technique des différentes cartes réseau mobile intégrées dans les ordinateurs
             portables de la société Lenovo
       4.6   Procès-verbal de constat du 30 septembre 2019 sur le site internet lenovo.com/fr de la
             société Lenovo
       4.7   Extrait "Whois" du nom de domaine lenovo.com/fr
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 18 of 40

                                                  . 17.

      4.8   Tableau de correspondance indicatif et non-limitatif entre les dénominations de vente des modèles
            de tablettes numériques équipés de la connectivité aux réseaux mobiles et leur(s) référence(s)
            produits(s)


V.    La société saisie
      5.1   Extrait Khis Lenovo France
      5.2   Extrait du registre irlandais des sociétés concernant la société Digital River Ireland Limited


VI.   La procédure au Royaume-Uni
      6.1   "Particulars of Claim" (Détails de la demande) de la société IPCom du 4 juillet 2019
      6.2   "Particulars of Infringement" (Détails de la contrefaçon) de la société IPCom du 4 juillet
            2019
      6.3   "Defence and Counterclaim" (Défense et demande reconventionnelle) des sociétés Lenovo
            Technology (United Kingdom) Limited et Motorola Mobility UK Limited, du 23
            septembre 2019.
      6.4   "Grounds of Invalidity" (Motifs de nullité) des sociétés Lenovo Technology (United
            Kingdom) Limited et Motorola Mobility UK Limited, du 23 septembre 2019


VII. La procédure aux Etats-Unis
      7.1   "Complaint" des sociétés Lenovo (United States) Inc. et Motorola Mobility LLC du 14
            mars 2019
      7.2   "Motion for Anti-Suit Jnjunction" (Requête en injonction anti-procès) déposée par les
            sociétés Lenovo (United States) Inc. et Motorola Mobility LLC le 18 septembre 2019
      7.3   "Opposition to Motion for Anti-Suit Jnjunction" (Défense à la requête en injonction anti-
            procès ") déposée par la société IPCom le [date] octobre 2019.


VIII. La procédure en France
      8.1   Requête et ordonnance aux fins de saisie-contrefaçon du 4 octobre 2019
                     Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 19 of 40
                                          Subscribe to DeepL Pro to edit this document.
                                          Visit www.DeepL.com/Pro for more information.




--. I of the First Instance
   Inbunad                                                       To the President of the
                       PARIS-
                e               I
                                                                 Tribunal de Grande Instance de Paris
     The15 OCT. 2019
         - 38"1st Civil Division


                                                      REQUEST

                                                  FOR THE PURPOSE OF
                                                COUNTERFEIT SEIZURE<;ON

                                           (Patents - Articles L.615-5 and R.615-
                                            2 of the Intellectual Property Code)




             IPCom GmbH & Co. KG, a company under German law in the form of a Kommanditgesellschaft,
             whose registered office is Zugspitzstrasse 15, 82049 Pullach, Germany, registered in the Company
             Register of Munich (Germany) under number HRA 93950, represented by its limited partner IPCom
             Beteiligungs GmbH, a company under German law in the form ofa Gesellschcift mit beschriinker
             Haftung, whose registered office is Zugspitzstrasse 15, 82049 Pullach, Germany, represented by its
             Geschaftsfiihrer (manager) domiciled at that registered office,



             With BARDEHLE PAGENBERG SELAS as counsel
                                 Acting by Maître Julien Freneaux
                                 Attorney at law at the Paris Bar
                                 residing at 5, rue Boudreau - 75009 Paris
                                 Tel: 01 53 05 15 00- Fax: 01 53 05 15 05
                                 Palais Paris P 0390

             electing domicile in his office,
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 20 of 40

                                                       . 2.


                                    HAS THE HONOR OF EXPOSING YOU:



      The req11era11te


I. IPCom GmbH & Co KG (hereinafter referred to as "IPCom") is a German company based in Pullach,
      nearMunich (Germany).
      For more than 15 years, IPCom has been active in R&D and the creation and exploitation of patent
      portfolios, particularly in the field of telecommunications.
      Inventions protected by IPCom's patents are made by its own R&D team or by third parties who
      assign or grant their exploitation rights to IPCom.
      IPCom is an active member of the working groups of the standardisation bodies that develop
      standardised technical standards and specifications in the telecommunications sector, and in particular
      of the European Telecommunications Standards Institute (ETSI).

                         Exhibit n°1.l: Extract from the Munich Commercial Register concerning IPCom (+
                                        French translation)
                         Exhibit n°1.2 : Excerpt from the IPCom website


      The EP 1 841 268 B2 (EP'268) patent


2.    IPCom owns, in particular, a portfolio of more than 160 patent families protecting 2G, 3G and 4G
      mobile telecommunication technologies developed by the German automotive equipment manufacturer
      Robert Bosch GmbH.
      Among these patents is in particular the following patent:

       •   European patent EP 1 841 268 designating France, entitled "Access from a mobile station to a
           random access channel depending on its user class", resulting from a European divisional
           application n°07009265.5 filed on the basis of a European patent application No. 00916749.5, itself
           based on an international application PCT WO 00/54534 of 15 February 2000 claiming the priority of
           a German application DE 19910239 of 8 March 1999, issued to the
           IPCom company on March 17, 2010 and maintained in amended form ("B2") after opposition (this
           patent will hereinafter be referred to as "EP'268 patent" for convenience).

                         Part n°2.l : European Patent File EP 1 841 268 B2
                         Exhibit n°2.2 : Translation into French of the description of the EP patent 1 841 268 82
                         Exhibit n°2.3: EPO Communication of 6 June 2007, concerning the registration of the
                                      transfer of ownership of the European patent application 07009265.5
                         Exhibit n°2.4: Statement of GNI registrations as at 19.08.2019 and additional
                                     registrations as at 13.09.2019 concerning the French part of the EP'268
                                     patent
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 21 of 40

                                                        . 3.


3.   In the 8 years following its issue, the EP'268 patent was the subject of a lengthy opposition procedure
     before the European Patent Office, at the initiative of 6 different companies active in the field of
     mobile telecommunications equipment and services, namely Microsoft, Deutsche Telekom, Ericsson,
     HTC, Vodafone and Apple.
     This opposition procedure ended with a final decision T 0767/14 of the EPO Board of Appeal dated 19
     July 2017, maintaining the EP'268 patent for IPCom in an amended form, known as "B2", published
     on 25 April 2018.

                         Exhibit n°2.5 : Decision T 0767/14 of the EPO Board of Appeal of 19 July 2017
                                          (+ translation into
                                                French)


4.   The annuities of the frarn;aise part of the EP'268 patent are regularly paid to the INPI. The 2nd year
     was paid on 21 February 2019.

                         Exhibit n°2.6: Payment status of the annuities concerning the French part of the EP'268
                                      patent


5.   In accordance with Article 64 of the Munich Convention on the European Patent and Articles L. 614-7
     et seq. of the Intellectual Property Code, since the date of publication of its issue (17 March 20 I 0), the
     EP'268 patent confers on its holder, the company IPCom, the same rights as those granted to it by a
     frarn patent.


     The i11ventio11 protected by the EP'268 patent


6.   The invention protected by the EP'268 patent concerns a mobile subscriber station (for example a
     mobile phone, a laptop computer or a digital tablet) equipped with means to control its access to a
     random access transmission channel of a mobile telecommunication network compliant with the
     UMTS (Universal Mobile Telecommunications System) standard, commonly known as 3G or WCDMA
     (Wideband Code Division Multiple Access).


7.   The UMTS network is composed of cells, each cell being defined by the coverage of a base station.
     Mobile stations (e. g. mobile phones, laptops or digital tablets) in a cell can communicate with the base
     station (EP'268, paragraph[0016]).


8.   The operator of a UMTS network provides telecommunication services that can be used by mobile
     stations, such as sending small data packets, sending large data packets or transmitting voice data
     (EP'268, paragraph[0017]).


9.   The UMTS network has limited resources. Therefore, when a mobile station is inactive, i.e. no
     telecommunication services are used, no radio channel between the base station and the mobile station
     for voice or data packet transmission is reserved.
     When the mobile station comes out of its inactive state, a radio channel with the base station must then
     be assigned to the mobile station so that it can use the telecommunications services.
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 22 of 40

                                                       . 4.


10.   A mobile station cannot allocate such a radio channel to itself from a university;:one independent. It
      must request it by sending a message to the base station. This is usually done via a random access
      channel called RACH (for Random Access Channel) (EP'268, paragraph[0019]). The access channel
      aleatory RACH is a unidirectional channel going from the mobile station to the base station.


11.   When the base station receives a message on this RACH channel, it confirms its reception on a
      separate channel.


12.   In principle, each mobile station can send a request    at any time for the allocation of a radio channel
      to the base station(random access).
      As a result, several mobile stations can send a message on this channel at the same time causing a
      collision of messages, so that none of the mobile stations are assigned a channel. In such a case, the
      base station does not send a reception confirmation message to the mobile stations sending the
      messages. The latter will then deliver their message again after a predefined time (EP'268,
      paragraph[0020]).
      In case of high demand, the risk of collision between mobile station messages is increased and mobile
      stations whose message could not be transmitted due to a collision will return their message causing
      increased congestion on the RACH channel and possible overload (EP'268, paragraph[0020]).


13.   11 there was a need to control how mobile stations in a UMTS (3G) telecommunication network
      access the RACH random access channel in order to avoid overloading on this channel.


14.   The above technical problem is solved by a mobile station according         to   claim 1 (unique) of the
      EP'268 patent, which can be broken down as follows:


         1.0 A mobile station (5, 10, 15, 20) for use in a UMTS mobile radio network in which several
             user classes are distinguished (35, 40),
          1.1 in which information signals containing access authorization data are transmitted to the
              mobile station, the access authorization data being transmitted as a bit pattern,
         characterized in that
         the mobile station (5, 10, 15, 20) is designed to
          1.2 read a user class (35, 40) from a SIM card (75),
          1.3 receiving access authorization data, which contains access threshold bits (S3, S2, SI, SO)
              and access class bits (ZO, Zl, Z2, Z3) through a broadcast control channel (25),
          1.4 determine an access threshold (S) from the access threshold bits (S3, S2, SI, SO), provided that
              the access authorization to the random access channel is determined according to an access
              threshold interpretation,
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 23 of 40

                                                         . 5.

           1.5   determine, using access class bits (ZO, ZJ, Z2, Z3) that relate to the user class (35, 40), whether
                 the mobile station (5, 10, 15, 20) is allowed to access a channel
                 random access, e. g. RACH, regardless of the access threshold value bits (S3, S2, Si, SO)
                 successful, or if the access authorization to the random access channel, e. g. RACH,
                 is to be determined on the basis of an interpretation of the access threshold,
           1.6   and is designed to, as an interpretation of the access threshold, compare the access
                 threshold (S) with a random number or a pseudo-random number (R),
          1.7    and is designed to access the random access channel according to the determination a!'
                 using the access class bit, either independently of the access threshold bits (S3, S2, Si, SO)
                 successful, or according to the result of the comparison.


15.   The technical solution covered by the EP'268 patent allows to regulate the access of mobile stations to
      a random access channel, such as the RACH access channel, by means of two concepts which are the
      access threshold and the access class.


16.   The mobile station will thus receive access threshold value bits (S3, S2, SI, SO) and access class bits
      (20, 21, 22, 23) from the base station via a broadcast control channel, which
      will determine if the mobile station can access the random access channel at this time T,
      or if she has to try her luck again later.
      The mobile station is configured to determine an access threshold value (S) from the access threshold
      value bits (S3, S2, S1, SO) that have been transmitted to it by the base station. She then goes to
      carry out a test comparing a random or pseudo-random number (R) that it will have previously
      at the access threshold value S. Depending on the result of this comparison, the mobile station has or
      does not have the authorization to access the random access channel.
      Each mobile station also belongs to a predefined user class, stored on its SIM card. The mobile station
      can then determine, with respect to the access class bits (20, 21, 22, 22, 23) received from the base
      station, whether the user class to which it belongs is allowed to access the random access channel
      directly, regardless of the access threshold value bits (S3, S2, SI, SO) and the result of the comparison
      between the random number R and the access threshold value S.


17.   It is thus possible to proceed to a differentiated distribution of the access authorization to a random
      access channel, such as the RACH channel, for one or more mobile stations, depending on the access
      threshold value bits (S3, S2, SI, SO) and the access class bits (20, 21, 22, 23) sent by the base station.
      The invention covered by the EP'268 patent therefore provides a flexible access control system
      combining access depending on the access threshold S with access depending on the access class
      (EP'268, paragraphs[0010] and following).
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 24 of 40

                                                       . 6.

      The essentiality of the EP'268 patent with regard to the 11 UMTS (3G) form


18.   The EP'268 patent is part of a portfolio of patents initially filed by Robert Bosch GmbH, several of
      which are considered essential to GSM and UMTS mobile telephony standards, notably by ETSI
      (European Telecommunications Standards Institute). The terms "standards" and "essential" here have
      the same meaning as in ETSI's policy on intellectual property rights of 18 April 2018 and contained in
      version 39 of the ETSI Guidelines of 8 October 2018 ("ETSI IPR Policy").

                          Exhibit 3.1: Excerpts from the ETSI Guidelines, version 39 of 8 October 2018


19.   This is why in 2009, the company IPCom declared to the European Commission that it was prepared to
      grant licences to third parties on FRAND terms (for Fair, Reasonable and Non
      Discriminatory) on the essential patents in this portfolio. On June 11, 2014, IPCom reiterated this
      commitment to ETSI.

                          Exhibit n°3.2: European Commission press release of 10 December 2009
                          Exhibit n°3.3: "General IPR Licensing Declaration" of the company IPCom at the ETSI
                                       of 11 June 2014

20.   On 28 February 2017, the Court of Appeal for England and Wales confirmed that the EP'268
      is a patent essential to the UMTS (Universal Mobile Telecommunications System) standard
      commonly referred to as 3G, in an IPCom v. HTC judgment rendered on the basis of a version
      of the EP'268 patent identical to the amended version maintained by decision T 0767/14 of the EPO Board
      of Appeal of 19 July 2017.

                          Exhibit 3.4: Judgment of the Court of Appeal of England and Wales of 28 February
                                        2017, ([20017] EWCA Civ 90) (+ French translation)
                          Exhibit 3.5: Order of the Court of Appeal of England and Wales
                                       of 28 February 2017, IPCom v. HTC



      IPCom's relationship with Lenovo Group


21.   Lenovo Group is a Chinese industrial group specializing in the manufacture and marketing of
      computers, computer servers, digital tablets, connected televisions and telephones.

      In October 2014, the Lenovo Group acquired Motorola Mobility, a US company specializing in the
      manufacture and marketing of mobile phones.


22.   The Lenovo Group manufactures and markets three types of electronic devices that are suitable for
      operate in accordance with the UMTS (3G) standard and constitute "mobile stations" within the meaning
      of
      claim 1 of the EP'268 patent. These are:
           M o t o r o l a mobile phones,
          Lenovo laptops and/or Thinkpad and/or Yoga equipped with a mobile network card,
          and Lenovo and/or Thinkpad and/or Yoga digital tablets equipped with connectivity to mobile
          networks.
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 25 of 40

                                                          . 7.


23.   For several years, IPCom has been inviting the Lenovo group to regularize its situation. She gave him
      offered to subscribe for this purpose a license to operate its patent portfolio under FRAND conditions.
      In March 2019, IPCom renewed its FRAND license offer to the Lenovo group by inviting it
      to   set it on its intentions by 15 March 2019, failing which it would be obliged to initiate legal proceedings
      for the protection of its rights.
      In response, on March 14, 2019, two American companies of the Lenovo group, Lenovo (United
      States) Inc. and Motorola Mobility LLC, filed legal proceedings against IPCom before the United
      States District Court for the Northern District of California, requesting, inter alia, that the terms of a
      worldwide FRAND license for the
      IPCom's patent portfolio (without committing, either for themselves or for the other companies of the
      Lenovo group, to subscribetosuch a license).

                          Exhibit 7.1: Complaint by Lenovo (United States) Inc. and Motorola Mobility LLC
                                       dated March 14, 2019


24.   The Lenovo Group has not, as it stands, made or accepted IPCom's FRAND license offer or submitted
      a concrete counter-offer to it that corresponds to FRAND conditions.
      Lenovo group companies, on the other hand, continue         to   exploit worldwide, without authorization,
      Jes inventions protected by IPCom's patent portfolio, and in particular the EP'268 patent.


      Counterfeiting and the paralll!le procedure in the United Kingdom


25.   On July 4, 2019, IPCom filed an action for infringement of the English part of the EP'268 patent
      before the High Court of Justice of England and Wales against two English companies of the
      Lenovo group, namely:
          • Lenovo Technology (United Kingdom) Limited ;
          • Motorola Mobility UK Limited.
      This proceeding is pending, with the English Lenovo Group companies serving their defences and
      counterclaims on September 23, 2019.

                          Exhibit n°6.1: "Particulars of Claim" (Details of the request) of the company IPCom
                                       of 4 July 2019
                          Exhibit n°6.2 : "Particulars of Infringement" (Details of the counterfeit; on) of the
                                       company IPCom of 4 July 2019
                          Piece n°6.3: "Defence and Counterclaim" (Defense et demande reconventionnelle) des
                                        societes Lenovo Technology (United Kingdom) Limited et Motorola
                                        Mobility UK Limited, du 23 septembre 2019.
                          Piece n°6.4 : "Grounds of Invalidity" (Motifs de nullite) des societes Lenovo
                                      Technology (United Kingdom) Limited et Motorola Mobility UK Limited,
                                      du 23 septembre 2019
            Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 26 of 40

                                                       . 8.



      The "Motion for Anti-Suit l11i11nction" of the American companies of the Lenovo group in the United
      States


26.   On September 18, 2019, as part of the proceedings they initiated on March 14, 2019 before the United
      States District Court for the Northern District of California, the American companies of the Lenovo
      Group filed a "Motion for Anti-Suit Injunction" (literally "Request for an anti-process injunction"), to
      the lands from which they are seeking this American jurisdiction:
           to prohibit IPCom from pursuing its action for infringement of the EP'268 patent in the United
           Kingdom,

           to prohibit IPCom from bringing any infringement action against any of the Lenovo Group
           companies, in the United States or abroad, on the basis of any of its patents essential to 2G, 3G and
           4G standards, including the EP'268 patent,
           to prohibit IPCom from asking a foreign (i.e. non-US) court to order any measure to prevent
           Lenovo group companies from implementing such an "anti-process injunction" if they were to
           obtain it,

      and for as long as the American court has not definitively ruled on the requests of the American
      companies of the Lenovo group to determine the conditions of a worldwide FRAND license for the
      patent portfolio of the IPCom company (but still without the companies of the Lenovo group making
      any commitment to subscribe to such a license).

                          Exhibit No. 7.2: "Motion for Anti-Suit Injunction" filed by Jes Lenovo (United
                                      States) Inc. and Motorola Mobility LLC on September 18, 2019


27.   On October 11, 2019, IPCom raised an objection of incompetence by the US court and rejected all the
      arguments presented by the US companies of the Lenovo group in support of their "Motion for Anti-Suit
      Injunction".
                          Exhibit n°7.3: "Opposition to Motion for Anti-Suit Injunction" filed by IPCom on 11
                                       October 2019


28.   The hearing before the United States District Court for the Northern District of California, regarding
      the "Motion for Anti-Suit Injunction" and the objection of incompetence, is scheduled for November
      14, 2019.



      Lt, counterfeit e11 France


29.   The company IPCom has noted the presentation and/or the offer for sale and/or the sale, on the French
      market, of Motorola mobile phones, Lenovo and/or ThinkPad and/or Yoga laptops, and Lenovo and/or
      ThinkPad and/or Yoga digital tablets able to operate in accordance with UMTS (3G) standards,
      which therefore reproduce the characteristics of claim 1 (unique) of the EP'268 patent which is
      essential to this standard.
                 Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 27 of 40

                                                         . 9.


30.   First of all, these include the Motorola branded mobile phones listed below:
             •    models in the "Motorola one" range, in particular the "motorola one", "motorola one zoom",
                  "motorola one action", "motorola one vision" models;
          •       models in the "moto z" range, in particular the models "moto z3 play", "moto z2 force", "moto
                  z2 play", "moto z", "moto z play";
          •      models in the "moto g" range, in particular the "moto g7 plus", "moto g7, moto g7 power",
                                                                                                      "
                                                      g6          g5                    moto g5
                 "moto g7 play", "moto g6, "moto" play", "moto " plus", "moto g5", "            plus",
                 "g5 motorcycle", "g 4 play motorcycle";

          •      models of the "moto x" range, in particular the "moto x4", "moto x"force" models;

          •      models in the "moto e" range, in particular the models "moto e6 plus", "moto e5 play", "moto
                 e5" , "motorcycle e4 plus", "motorcycle
                                                 "       e4 ;

          •      models in the "moto c" range, in particular the "moto c plus" and "moto c" models.


      This is then followed by Lenovo and/or Thinkpad and/or Yoga laptops
      lists below:

          •      models of the "X" range, in particular the "XI Carbon (7th gen.)", "XI Yoga (4th gen.)",
                 "X395", "X390 Yoga", "X390" models, when equipped with a mobile network card;

          •      models of the "T" range, in particular models "T590", "T495", "T495s", "T490s", "T490s",
                 "T490", when equipped with a mobile network card;

          •      models of the "P" range, in particular models "P53s", "P53s", "P43s", "P52s", "P52", when
                 equipped with a mobile network card;

         •       models of the "L" range, in particular models "L590", "L490", "L480", when equipped with a
                 mobile network card.


      Finally, these include Lenovo and/or ThinkPad and/or Yoga digital tablets.
      the following lists:

         •       models of the "SERIES P & M" range, in particular the "Yoga Smart Tab with Google
                 Assistant", "Tab MIO", "Tab EIO", "Tab MIO (HD)", "Tab PIO" models, when they are
                 equipped from connectivity to mobile networks;

         •       models from the "YOGA SERIES" range, in particular the "Yoga Book C930", "Yoga C630
                 WOS" models, when they are equipped from connectivity to mobile networks.

                          Exhibit n°4.8: Indicative and non-limitative correspondence table between the sales
                                        names of the digital tablet models equipped with connectivity to mobile
                                        networks and their product reference(s)
             Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 28 of 40

                                                        . 10.


31.   Four bailiff's report minutes dated 20, 27 and 30 September 2019, as well as research on the Internet,
      made it possible to establish:

      (i)    that almost all of the above mobile phone models are presented and/or offered
             a la vente aux consommateurs frarn;:ais sur le site internet motorola.fr, et que ce site internet
             renvoie les consommateurs fran9ais souhaitant acheter les telephones mobiles susvises vers
             different categories of points of sale, including Lenovo's merchant website
             available at lenovo.com/en,

      (ii)   that the domain name lenovo.com belongs to the Chinese company Lenovo Beijing Ltd;

      (iii) that a number of the above mobile phone models as well as the above-mentioned laptops and
            digital tablets are actually present and/or directly offered for sale to French consumers on
            Lenovo's aforementioned website;

      (iv)   that this website identifies the seller of these products as the Irish company Digital River
             Ireland Ltd but expressly designates Lenovo France, whose registered office is located at 20
             rue des Deux Gares, 92500 Rueil-Malmaison, as the contact point for the public and French
             designers.

                        Exhibit n°4.1 : Report of the report of 20 September 2019 made on the Motorola.fr
                                        website of the Motorola company
                        Piece Motorola One Zoom productn°4.2:            sheet on the website fnac.com Piece
                        Report of the report of 20 September 2019 carried out on the website
                                       lenovo.com/en of Lenovo company
                        Exhibit n°4.4 : Report of the report of September 27, 2019 made on the Lenovo website
                                        lenovo.com/en
                        Part n°4.5 : Technical data sheet of the different mobile network cards integrated in
                                       Lenovo laptops
                        Exhibit n°4.6 : Report of the report of September 30, 2019 made on the Lenovo website
                                        lenovo.com/en
                        Piecen°4.7:     "Whois" extract from the domain name
                        lenovo.c o m Piece n°5.1 :Extract Kbis Lenovo France


32.   In view of the reasonably accessible evidence presented above, IPCom may
      legitimately consider that its rights are infringed, in its capacity as owner of the EP'268 patent, by
      Lenovo France and/or by any other person cooperating with this company to achieve
      the supply, import, storage, transport, distribution in France and export from France of counterfeit
      mobile telephones, laptops and digital tablets.


33.   The company IPCom is deemed admissible and founded, in anticipation of the procedures it must
      initiate before the competent French court to ensure the defence of its rights, to proceed urgently tothe
      legal recognition of the materiality, origin and extent of the counterfeit of which it is a victim in
      France, in accordance with Articles L. 615-5 and R. 615-2 of the Intellectual Property Code.
      This is the reason why IPCom requested and obtained an order for the purpose of counterfeit
      seizure;:on October 4, 2019 (Exhibit n°8.1).
                 Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 29 of 40

                                                             . 11.


34.       However, IPCom has not enforced this order, and is currently seeking an amendment to it because it
          wishes to:
               on the one hand, to specify that the counterfeiting laptops and digital tablets that fall within the
               scope of the counterfeit seizure measures requested are only those equipped with a mobile network
               card or mobile network connectivity,
               and on the other hand, bring to the attention of the President of the Court) the existence of the
               "Motion for Anti Suit Injunction" filed by the American companies of the Lenovo group before the
               United States District Court for the Northern District of California.

35.       The existence of the "Motion for Anti-Suit Injunction" of the Lenovo group of American companies in no
          way affects the right of IPCom to have the materiality, origin and extent of the counterfeiting of which
          it is a victim in France determined by law as a matter of urgency, in accordance with Articles L. 615-5
          and R. 615-2 of the Intellectual Property Code.
          It must be stressed here that, apart from certain very specific cases of disputes involving the
          implementation of an arbitration clause and/or a clause conferring jurisdiction freely accepted by the
          parties - which does not mean that the parties have to accept it - it must be stressed that, in the absence
          of certain very specific cases of disputes involving the implementation of an arbitration clause and/or a
          clause conferring jurisdiction freely accepted by the parties.is not the case in this case - the case law of
          the Court of Justice of the European Union and the Court of Cassation1 considers "anti-suit injunctions"
          to be contrary to European and French international public policy.


36.   The "Motion for Anti-Suit Injunction" of the Lenovo group of American companies justifies this request
      even more strongly, because if the evidence of counterfeiting was not urgently complete, in particular
      if the identity of all those responsible for the counterfeiting was not known.import and marketing in
      France of counterfeiting mobile telephones was not established at this time, the subsequent exercise of
      the legitimate rights of the company IPCom before the French court would be likely to be made
      impossible.
      Indeed, in the event that an "anti-suit injunction" is issued against IPCom after the pleadings hearing
      scheduled for 14 November 2019 before the United States District Court for the Northern District of
      California, it would then prevent IPCom fromexercise its rights in France throughout the duration of
      the procedure before the American court for determining the conditions of a worldwide FRAND
      licence for the patent portfolio of the company IPCom, i.e. probably for a period of two years, including
      the appeal procedure.
      However, the EP'268 patent expires on 15 February 2020.


37.   Consequently, even if IPCom is confident that the American court will not order"!'anti-suit injunction"
      requested by the American companies of the Lenovo group, the resulting infringement of its
      fundamental rights would be irremediable. This circumstance justifies even more strongly that I take
      measures of seizure and counterfeiting requested by the company IPCom be ordered, in order to allow
      it to bring urgently, before the competent French court, Jes procedures appropriate to the defense of its
      rights on the French part of the EP'268 patent.



      1ECJ 27.04.2004 Turner v. Gravit C-159/02 ; ECJ 10.02.2009 Allianz v. West Tankers C-185/07 ; ECJ
      13.05.2015 Gazprom v. Lithuania C-536/13 ; ECJ Civ. Cass. 1, 30.06.2004, No. 01-03248 and 01-15452; ECJ
      10.02.2009, No. 08-16369 and 08-16549
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 30 of 40

                                                 . 12.

                                           IT'S FOR YOU

                            the exhibitor requests that the President be
                                              pleased:


I.   Authorize him to proceed by any bailiff of his choice, in the premises of Lenovo France located
     at 20 Rue des Deux Gares, 92500 Rueil-Malmaison, as well asin any other place
     depending on the said company located in the vicinity in which the operations would reveal
     that evidence of infringement of the EP 1 841 268 B2 patent is likely to be held, at the
     detailed description of the characteristics and operation of the devices designed below:

     • Motorola" mobile phones as listed below:
            models in the "Motorola one" range, in particular the "motorola one", "motorola one
            zoom", "motorola one action", "motorola one vision" models;
            models in the "moto z" range, in particular the models "moto z3 play", "moto z2 force", "moto
            z2 play", "moto z", "moto z play", "moto g4 play", "moto x force";
            models in the "moto g" range, in particular the models "moto g7 plus", "moto g7, moto " g7
            power", "moto g7 play", "moto g6, "moto
                                                  " g6 play", "moto
                                                                    g55 plus", "moto g55, "moto "
                                        g4
            g5 plus", "moto g5,
                             " "moto        play" ;
            models of the "moto x" range, in particular the "moto x4", "moto x"force " models;
            models of the "moto e" range, in particular Jes models "moto e6 plus", "moto e5 play",
            "moto e5", "moto e4 plus", "moto e4";
            models in the "moto c" range, in particular the "moto c plus" and "moto c" models;

     • Lenovo" and/or "ThinkPad" and/or "Yoga" brand laptops as listed below:
            models of the "X" range, in particular the "Xl Carbon (7th gen. )", "Xl Yoga (4th gen.)",
            "X395", "X390 Yoga", "X390" models, when equipped with a mobile network card;
            models of the "T" range, in particular models "T590", "T495", "T495s", "T490s",
            "T490s", "T490", when equipped with a mobile network card;
            models of the "P" range, in particular models "P53s", "P53s", "P43s", "P52s", "P52", when
            equipped with a mobile network card;
            models of the "L" range, in particular models "L590", "L490", "L480", when equipped
            with a mobile network card;

     • The "Lenovo" and/or "ThinkPad" and/or "Yoga" digital tablets as listed below:
            models of the "SERIES P & M" range, in particular the "Yoga Smart Tab" models with
            Google assistant", "Tab MIO", "Tab ElO", "Tab MIO (HD)", "Tab PIO", when they are
            equipped from connectivity to mobile networks;
            models from the "YOGA SERIES" range, in particular the "Yoga Book C930", "Yoga
            C630 WOS" models, when they are equipped from connectivity to mobile networks.
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 31 of 40

                                                  . 13.

2.   Authorize the bailiff to proceed or have proceeded, for the purposes of describing the
     characteristics and operation of mobile telephones, laptops and
     counterfeiting digital tablets, to all operations necessary for this purpose, and in particular to
     charge their battery, to insert in each of them a SIM card with subscription
     prepayment previously purchased by him from a mobile telecommunications operator
     frarn;ais and kept in its closed packaging until the beginning of its operations, and when they
     are started;

3.   Authorise the applicant to have the same bailiff proceed with the actual seizure, by offering to
     pay the price at the normal rate, of two copies of each model of counterfeiting mobile telephone,
     laptop computer and digital tablet, with their accessories and packaging, to be handed over by the
     bailiff under seal to the applicant or such person
     laboratory that it will designate for the purpose of technical analyses; authorize the subsequent
     opening of the seals by the instrumental bailiff for the purpose of such technical analyses;


4.   Authorize the instrumental bailiff to carry out all necessary research and observations in the
     above-mentioned places in order to discover the proof, origin, consistency and scope of the
     counterfeit, even in the absence of counterfeiting mobile telephones, laptops and digital tablets at
     the scene of the seizure, including opening or having opened by a locksmith any doors of
     premises, furniture or vehicles on the scene, presenting to the persons present at the scene of the
     seizure any of the documents referred to in support of the request, recording the declarations of
     the respondents and any words spoken at the
     during the course of operations, but by refraining from any questioning other than those strictly
     necessary for the performance of its mission;


5.   Authorize the instrumental bailiff to describe, copy or reproduce any documents or information
     such as accounting documents, invoices, order boos, delivery boos, order, purchase, sale or
     delivery listings, letters and correspondence, as well as any books, papers, leaflets, brochures,
     catalogues, notices, tariffs, plans, drawings, instructions foruse, documentation and technical
     specifications, which may establish the proof, origin, consistency and/or extent of the counterfeit,
     even in the absence of counterfeiting mobile telephones, laptops and digital tablets at the place of
     seizure; authorise the bailiff
     instrument to be used, for the purposes of document reproduction operations, any
     photocopying apparatus at the place of seizure, upon payment of such photocopies at their
     normal cost; authorize it, in the absence of photocopying apparatus on site, to
     take these documents with him to his study, he is responsible for returning them to the distrainee
     once the reproduction operations have been completed;


6.   Authorize the bailiff to take or have taken photographic, video or digital pictures of counterfeiting
     mobile phones, laptops and tablets, their instructions for use and packaging and, even in the
     absence of counterfeiting mobile phones, laptops and tablets
     at the place of seizure, of any documents or information relating thereto such as those listed
     above; state that I am printing or videographic or electronic media intended to be attached to the
     a copy of the seizure report that will be given to the distrainee may only be sent to him after the
     seizure operations have been completed, within a period of 2 working days;
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 32 of 40

                                                  . 14.


7.   Authorize the instrumental bailiff to proceed or have   proceeded to         a paper edition, and/or to
     a copy on any appropriate electronic medium (in particular USB key, CD, CD, DVD, hard disk), of
     any documents or information as listed above that may establish the proof, origin, consistency and/or
     extent of the counterfeit;:on, and which would be stored on a medium other than paper, including
     microfilm or any electronic medium, including hard disks
     computers, computer servers, and other data storage devices located on the premises of the seizure or
     remotely accessible from the premises of the seizure; authorize the bailiff to do so
     instrument to be used or to be used by the experts and/or computer technicians who will assist
     it, for all investigations and research, in particular by keywords corresponding to the
     names, brands and references of mobile phones, laptops and laptops
     counterfeiting digital tablets and references to the relevant standard (3G, UMTS, WCDMA), on
     all computer systems, computers, servers and other storage devices
     data located at the data entry site or remotely accessible from the data entry site;


8.   Authorize the bailiff to carry out the actual seizure in triplicate of all prospectuses, brochures,
     catalogues, notices, tariffs, tariffs, plans, drawings, operating instructions, documentation and
     technical specifications relating to mobile telephones, computers
     counterfeiting laptops and digital tablets, even in the absence of such documents at the scene of the
     seizure; state that the copies of the seized documents will be given to the applicant
     after the bailiff's stamp has been affixed;


9. Order the placement under provisional sequestration in the hands of the instrumental bailiff, under the
   conditions provided for in Article R. 153-1 of the French Commercial Code, of any documents or
   information copied or seized, the part seized of which declares to the bailiff that it contains a business
   secret, a
   With the exception of information allowing identification of the personsinvolved in the procurement,
   import, storage, transport, distribution or export of counterfeiting mobile phones, laptops and
   digital tablets; recall that in accordance with
   the above article: "If the judge does not receive an application to amend or revoke his order
   pursuant to /'article 497 of the Code of Civil Procedure within a period of one month
   as from the service of the decision, the provisional sequestration measure referred to in paragraph
   previous is lifted and the parts are transmitted to the applicant";


10. Authorize the bailiff to   endorse    and initial the accounting books, registers, order books, letters,
     invoices, contracts, and in general all commercial or accounting documents relating to counterfeiting
     mobile telephones, laptops and digital tablets, even if they are not present at the place of seizure;


11. Authorize the instrumental bailiff to be assisted in all operations relating to his
    mission, by an expert chosen by the applicant outside her employees and managers, of whom I will
    record explanations on the points that fall outside her competence, distinguishing, in the
    enunciations of his minutes, those resulting from his personal observations and those dictated by
    the expert who will assist him;
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 33 of 40

                                                 . 15.


12. Authorize the instrumental bailiff to be assisted, for all his operations, by a locksmith, a
    photographer and a computer technician, to the exclusion of any manager or
    employee of the applicant;


13. Authorize the instrumental bailiff to request assistance and be accompanied by any
    representative of the territorially competent police force;


14. Say that the counterfeit seizure operations may continue after the closing time of the premises and
    may, if necessary, be suspended to continue the next day;



15. Say that the counterfeit seizure operations will be carried out within two months of Your order;



16. Say that in case of difficulties, You will be referred to it in accordance with articles 496 and 497
    of the Code of Civil Procedure, but only after completion of the operations of seizure-
    counterfeiting and affixing of visas.




Done at Paris, on    S_"_ __,
                    _A
                     _            _,-&. -''
                           _
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 34 of 40

                                                  . 16.

Attachments in support of the rejoinder:


I.     The company IPCom
       1.1   Extract from the Munich Commercial Register concerning IPCom
       I. Ibis Translation of the extract from the Munich Commercial Register concerning IPCom
       1.2   Extract from the IPCom website

II.    The EP 1 841268 B2 patent
       2.1   European Patent File EP 1 841 268 B2
       2.2   Translation into French of the description of the EP patent 1 841 268 B2
       2.3   EPO Communication of 6 June 2007 on the registration of the transfer of ownership of
             the European patent application 07009265.5
       2.4   Statement of GNI registrations as at 19.08.2019 and additional registrations as at
             13.09.2019 concerning the EP'268 patent
       2.5   Decision T 0767/14 of the EPO Board of Appeal of 19 July 2017 2.5bis
       Translation into French of Exhibit n°2.5
       2.6   Payment status of the annuities concerning the French part of the EP'268 patent

III.   The essentiality of the EP'268 patent is the UMTSstandard
       3.1   Excerpts from the ETSI Guidelines, version 39, dated 8 October 2018
       3.2   European Commission press release of 10 December 2009
       3.3   "General IPR Licensing declaration" of the company IPCom a)'ETSI      of 11 June 2014
       3.4   Judgment of the Court of Appeal of England and Wales of 28 February 2017, IPCom
             v. HTC ([20017] EWCA Civ 90)
       3.4bis Translation into French of Piece n°3.4
       3.5   Order of the Court of Appeal of England and Wales of 28 February 2017,
             IPComv. HTC

IV.    The findings of the counterfeit
       4.1   Minutes of the report of 20 September 2019 on the Motorola.fr website of the Motorola
             company.
       4.2   Motorola One Zoom" product sheet on the fnac.com website
       4.3   Minutes of the report of 20 September 2019 on the Lenovo website lenovo.com/en
       4.4   Minutes of the report of 27 September 2019 on the Lenovo website lenovo.com/en
       4.5   Technical data sheet of the different mobile network cards integrated in Jes Lenovo
             laptops
       4.6   Minutes of the report of September 30, 2019 on the Lenovo website lenovo.com/en
       4.7   Whois" extract from the domain name lenovo.com/en
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 35 of 40

                                                  . 17.

      4.8   Indicative and non-limitative correspondence table between the sales names of the digital tablet
            models equipped with connectivity to mobile networks and their product reference(s)


V.    The company seized
      5.1   Extract Kbis Lenovo France
      5.2   Extract from the Irish register of companies forming part of Digital River Ireland Limited


VI.   The procedure in the United Kingdom
      6.1   "Particulars of Claim" of the company IPCom of 4 July 2019
      6.2   "Particulars of Infringement" (Counterfeit details) of the company IPCom of 4 July 2019
      6.3   "Defence and Counterclaim" (Defense et demande reconventionnelle) des societes Lenovo
            Technology (United Kingdom) Limited et Motorola Mobility UK Limited, du 23
            septembre 2019.
      6.4   "Grounds of Invalidity" (Motifs de nullite) des societes Lenovo Technology (United
            Kingdom) Limited et Motorola Mobility UK Limited, du 23 septembre 2019


VII. The procedure in the United States
      7.1   "Complaint" of Lenovo (United States) Inc. and Motorola Mobility LLC dated March 14,
            2019
      7.2   "Motion for Anti-Suit Injunction" filed by Jes Lenovo (United States) Inc. and Motorola
            Mobility LLC on September 18, 2019
      7.3   "Opposition to Motion for Anti-Suit Injunction" filed by IPCom on[date] October 2019.


VIII. The procedure in France
      8.1   Application and order for seizure of counterfeit goods dated October 4, 2019
Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 36 of 40
           Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 37 of 40




                                                                                 ORDER
                                                                                 ORDER


We, ->-< < <-=-=:....;;; <._--'-'-'=--=......'---IH:.,11-=--+---"'V_;...=...=..._---+r'-"' ----1...:     0-cv-
                                                                                                             .A.,...   o{;q- b°''-
President of the Paris Court of First Instance,

Considering articles L.615-5 and R.615-2 of the Intellectual Property
Code, Considering the preceding request and my attachments,

 I.     Let us authorize the company IPCom Gmbh & Co KG to proceed by any bailiff of its choice, in Jes
        premises of the company Lenovo France located at 20 Rue des Deux Gares, 92500 Rueil Malmaison,
        as well as in all other places dependent on the said company located nearby in
        which I would disclose that evidence of alleged infringement of the EP I 841 268 B2 patent is likely
        to be held, to the detailed description of the characteristics and the
        operation of the devices designed below:

        • Motorola" mobile phones as listed below:

                            models of the "Motorola one" range, in particular Jes models "motorola one", "motorola
                            one zoom", "motorola one action", "motorola one vision";

                           models of the "moto z" range, in particular Jes models "moto z3 play", "moto z2 force",
                           "moto z2 play", "moto z", "moto z play", "moto g4 play", "moto x force";
                           models in the "moto g" range, in particular the "moto g7 plus", "moto g7 ,                       "
                           moto g7 power", "moto g7 play", "moto g6", "moto g6 play", "moto g5 plus", "moto g58 ,
                                                                                                  " s"

                           "g5 plus motorcycle", "g5 motorcycle
                                                     "         ", "g4
                                                                      play
                                                                           motorcycle";
                           models of the "moto x" range, in particular Jes models "moto x4, "moto
                                                                                             "    x force              ";


                           models of the "moto e" range, in particular Jes models "moto e6 plus", "moto e5 play",
                           "moto e5", "moto e4 plus", "moto e4";
                           models from the "moto c" range, in particular Jes models "moto c plus", "moto c";

       •     Lenovo" and/or "ThinkPad" and/or "Yoga" brand laptops as listed below:

                           models of the "X" range, in particular the "Xl Carbon (7th gen.)", "Xl Yoga (4th
                           gen.)", "X395", "X390 Yoga", "X390" models, when equipped with a mobile network
                           card;
                           models of the "T" range, in particular Jes models "T590", "T495", "T495s", "T490s",
                           "T490s", "T490", when equipped with a mobile network card;

                           models of the "P" range, in particular the "P53s", "P53s", "P43s", "P52s", "P52"
                           models, when equipped with a mobile network card;

                           models of the "L" range, in particular models "L590", "L490", "L480", when equipped
                           with a mobile network card;
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 38 of 40

                                                    .2.

     • The "Lenovo" and/or "ThinkPad" and/or "Yoga" digital tablets as listed below:

             modeJes from the "SERIES P & M" range, in particular Jes modeJes "Yoga Smart Tab with
             Google Assistant", "Tab MIO", "Tab EIO", "Tab MIO (HD)", "Tab PIO", when they are
             equipped with connectivity to mobile networks;
             models from the "YOGA SERIES" range, in particular Jes models "Yoga Book C930",
             "Yoga C630 WOS", when they are equipped from connectivity to mobile networks.


2. Authorize the instrumental bailiff to proceed or have proceeded, for Jes purposes, with the
   description of the characteristics and operation of mobile telephones, laptops and
   digital tablets argues of counterfeit<;:on, has all operations necessary for this purpose, and in
   particular to charge their battery, to insert in each of them a SIM card with
   prepayment subscription previously purchased by him                      from an operator of
   French mobile telecommunications:: is and remains in its closed packaging until the beginning of its
   operations, and until they are put into operation;


3.   Let us authorize the applicant to have the same bailiff proceed with the actual seizure, by offering
     to pay the price at the normal rate, of two copies of each model of mobile telephone, laptop and
     digital tablet argument of counterfeiting, with their
     accessories and packaging, to be delivered by }'bailiff under seal to the applicant)
     laboratory that it will design for the purpose of technical analyses; let us authorise the
     subsequent opening of the seals by the instrumental bailiff for the purpose of the said technical
     analyses;


4.   Let us authorize the instrumental bailiff to carry out in the above-mentioned places all useful
     research and observations in order to discover the proof, the origin, the consistency and the
     extent of the
     counterfeit <;:allegated, even in the absence of mobile phones, laptops and digital tablets argues of
     counterfeiting at the scene of the seizure, including to open or make
     open by a locksmith any doors of premises, furniture or vehicles on site, present to the persons
     present at the scene of the seizure any of the documents referred to in support of the request,
     record Jes declarations of the respondents and any words
     pronounced during the operations, but refraining from any questioning other than those strictly
     necessary for the accomplishment of its mission;

5.   Authorize the instrumental bailiff to describe, copy or reproduce any documents or information such
     as accounting documents, invoices, purchase orders, delivery notes, order lists, order lists,
     etc.purchases, sales or delivery, letters and correspondence, as well as all books, papers, leaflets,
     brochures, catalogues, manuals, tariffs, plans, drawings, instructions for use, documentation and
     technical specifications, which may establish the proof, origin, consistency and/or extent of the
     counterfeiting:on alleguee, et ce même en ]'absence des telephones mobiles, des
     laptops and digital tablets of counterfeiters at the place of seizure; the authorisations to use, for the
     purpose of document reproduction operations, any photocopying equipment at the place of seizure,
     subject to payment of such photocopies at their normal cost; the authorisations, in the absence of
     photocopying equipment on site, to take these documents with it to its study, instruct it to return the
     reproduction operations to the seized once
     finished;
       Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 39 of 40

                                                    .3.


6.   Authorize the bailiff to take or have taken photographic, video or digital pictures of counterfeit mobile
     telephones, laptops and digital tablets9on, their instructions for use and packaging and, even in the
     absence of mobile telephones, laptops and digital tablets
     of counterfeiting on the premises of the seizure, of any documents or information relating thereto
     such as
     that listed above; let us say that I drawings or videographic or electronic supports intended to be
     attached to the copy of the seizure report which will be given to the seized person may only be
     addressed to him after the closure of the seizure operations, within a period of 2 working days;


7.   Authorize the instrumental bailiff to proceed or have    proceeded to         a paper edition, and/or to
     a copy on any appropriate electronic medium (in particular USB key, CD, DVD, hard disk), of any
     documents or information as listed above which may establish the proof, origin, consistency and/or
     extent of the alleged counterfeit, and which would be kept on another medium
     that paper, in particular on microfilm or any electronic medium, including hard disks
     computers, computer servers and other data storage devices located on Jes premises or remotely
     accessible from Jes premises; to this end, let us authorize the instrumental bailiff to proceed or to
     have proceeded by the experts and/or Jes computer technicians who will assist him, to all
     investigations and searches, in particular by keywords
     corresponding to the names, brands and references of mobile phones, computers, etc.
     and the references of the standard in question (3G, UMTS, WCDMA), on all computer systems,
     computers, servers and
     other data storage devices located on or accessible at the data entry site
     distance from my data entry location;


8.   Authorize the bailiff to proceed to the actual seizure in triplicate of all prospectuses, brochures,
     catalogues, notices, tariffs, tariffs, plans, drawings, operating instructions, documentation and
     technical specifications relating to counterfeit mobile telephones, laptops and digital tablets, even in
     theabsence of these latter.
     at the scene of the seizure; let us say that I copies of the seized documents will be given to the
     applicant after affixing the bailiff's stamp;


9.   Let us order the placement under provisional sequestration in the hands of the instrumental
     bailiff, under the conditions provided for in Article R. 153-1 of the French Commercial Code, of
     any documents or information copied or seized whose part seized declares to the bailiff that it
     contains a trade secret, a
     !'exception of information allowing !'identification of the persons involved in the foumiture,
     ) the import, storage, transport, distribution or export of      counterfeit mobile phones, laptops
     and digital tablets; it should be recalled     that
     in accordance with the above-mentioned article: "If the judge does not receive an application to
     amend or revoke his order pursuant to /'article 497 of the Code of Civil Procedure in a
     Within one month of service of the decision, the provisional sequestration measure referred to in
     the preceding paragraph shall be lifted and the documents transmitted to the applicant";
      Case 5:19-cv-01389-EJD Document 48-4 Filed 10/28/19 Page 40 of 40

                                                   .4.



10. Authorize the bailiff to   endorse    and initial the accounting books, registers, order books, letters,
     invoices, contracts, and in general all commercial or accounting documents relating to mobile
     telephones, laptops and counterfeit digital tablets, even in the absence of such documents at the place
     of seizure ;


11. Let us authorize the instrumental bailiff to be assisted, for all operations relating to
    its mission, by an expert chosen by the applicant outside her employees and managers, whose
    explanations on the points that fall outside her competence will be recorded, distinguishing, in the
    enunciations of his minutes, those resulting from his personal observations and those dictated by
    the expert who will assist him;



12. Let us authorize the instrumental bailiff to be assisted, for all his operations, by a locksmith, a
    photographer and a computer technician, to the exclusion of any manager or employee of the
    applicant;


13. Authorize the instrumental bailiff to request assistance and be accompanied by any
    representative of the territorially competent police force;


14. Let us say that counterfeit seizure operations may continue after the closing time of the premises
    and may, if necessary, be suspended to continue the next day;


15. Let's say that the seizure and counterfeiting operations will be carried out within two months of
    Our order;


16. Let us say that in case of difficulties, we will be referred to them in accordance with articles 496
    and 497 of the Code of Civil Procedure, but only after completion of the operations of seizure of
    counterfeit goods and affixing of visas.



Done at Our firm, at the Tribunal de Grande Instance de Paris,

on
